Exhibit 10.35

[MEAD JOHNSON LETTERHEAD]

PERFORMANCE SHARES AGREEMENT

Under the Mead Johnson Nutrition Company

2009 Stock Award and Incentive Plan

[year 1]-[year 3] Performance Shares Award

Mead Johnson Nutrition Company (the “Company”) has granted you a Performance
Shares Award as set forth in the Grant Summary. This Award is subject in all
respects to the terms, definitions and provisions of the Mead Johnson Nutrition
Company 2009 Stock Award and Incentive Plan (the “Plan”) adopted by the Company.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Plan.

Award Date: [                    ]

Performance Cycle Start Date: [                    ]

Please refer to the Grant Summary for the Target Number of Performance Shares
relating to the [year 1]-[year 3] Performance Period:

[    ] Performance Shares (09-11 Cycle): One-third of total award

[    ] Performance Shares (09-11 Cycle): One-third of total award

[    ] Performance Shares (09-11 Cycle): One-third of total award

The year referenced for each of these three “tranches” is the “Performance Year”
for that tranche.

Range at which Performance Shares may be earned for varying performance:

Threshold: [    ]% of Target

Target: [    ]% of Target

Maximum: [    ]% of Target

Performance Goal and Earning Date: A separate Performance Goal will be set for
each tranche by March 30 of the Performance Year, specifying the number of
Performance Shares that may be earned for specified levels of performance. The
Earning Date will be December 31 of the Performance Year. The Performance Goal
for the [year 1] Performance Shares is attached as Exhibit A hereto.

Vesting: Earned Performance Shares will vest at the date between January 1,
[            ] and March 15, [            ], at which the Committee determines
and certifies the extent to which the Performance Goals for the [year 3]
Performance Shares have been met, subject to earlier vesting at the times
indicated in Sections 6 (including in connection with certain terminations
following a Change in Control) and Section 8.

Settlement: Earned and vested Performance Shares will be settled by delivery of
one share of the Company’s common stock, $0.01 par value per share (“Shares”),
for each Performance Share being settled. No Dividend Equivalents will accrue or
be payable in connection with Performance Shares. Settlement shall occur at the
time specified in Section 4 hereof.



--------------------------------------------------------------------------------

1. PERFORMANCE SHARE AWARD

The Compensation Committee of the Board of Directors of Mead Johnson Nutrition
Company (the “Committee”) has granted to you the opportunity to earn the [year
1] Performance Shares as designated herein subject to the terms, conditions and
restrictions set forth in this Agreement. In addition, the Committee hereby
indicates its intention to grant to you the opportunity to earn the [year 2]
Performance Shares and the [year 3] Performance Shares for the [year 1]-[year 3]
Performance Period and subject to this Agreement; such grants shall become
effective only at such time as the Committee has specified the Performance Goal
for those Performance Shares (by March 30 of the relevant Performance Year),
except as otherwise provided in this Section 1 and in Sections 6(a) and 6(b).
The target number of each tranche of Performance Shares and the kind of Shares
deliverable in settlement, the calculation of earnings per Share as a
Performance Goal, and other terms and conditions of the Performance Shares are
subject to adjustment in accordance with Section 11 hereof and Section 11(c) of
the Plan. In the event of a Change in Control (as defined in Section 9(b) of the
Plan), you will become legally entitled to have the grant of Performance Shares
specified hereunder become effective (i) for the Performance Year in effect at
the date of such Change in Control, at the time of such Change in Control (if
the grant was not previously effective) if you were employed by the Company or
an Affiliate or Subsidiary immediately before such Change in Control, and
(ii) for any Performance Year beginning after the year in which such Change in
Control occurred, at the beginning of such Performance Year if you remain so
employed by the Company or an Affiliate or Subsidiary at that time. In each case
relating to Performance Shares the grant of which is effective at or following
such Change in Control, the Performance Goal for such Performance Shares shall
be reasonably achievable and not more difficult to achieve in relation to the
Company’s budget for that Performance Year than the Performance Goal for any
earlier Performance Year was in relation to the budget for that earlier
Performance Year.

 

2. CONSIDERATION

As consideration for grant of the [year 1] Performance Shares, you shall remain
in the continuous employ of the Company and/or an Affiliate or Subsidiary for at
least one year from the first day of the Performance Period or such lesser
period as the Committee shall determine in its sole discretion, and no
Performance Shares shall be payable until after the completion of such one year
or lesser period of employment by you (subject to Section 6(c)). No [year 2]
Performance Shares or [year 3] Performance Shares shall be granted hereunder
unless you have met the one-year continuous employment requirement specified in
this Section 2, measured from the first day of the applicable Performance
Period.

For purposes of determining whether you meet the one-year continuous employment
requirement of this Section 2, the following events shall not be deemed a
termination of employment:

(i) A transfer of you from the Company to an Affiliate or Subsidiary, or vice
versa, or from one Affiliate or Subsidiary to another, or from the Company or an
Affiliate or Subsidiary to BMS while BMS is an Affiliate;

 

2



--------------------------------------------------------------------------------

(ii) A leave of absence, duly authorized in writing by the Company, for military
service or sickness or for any other purpose approved by the Company if the
period of such leave does not exceed ninety (90) days, and

(iii) A leave of absence in excess of ninety (90) days, duly authorized in
writing, by the Company, provided your right to reemployment is guaranteed
either by a statute or by contract.

However, your failure to return to active service with the Company or an
Affiliate or Subsidiary at the end of an approved leave of absence shall be
deemed a termination of employment. During a leave of absence as defined in
(ii) or (iii), although you will be considered to have been continuously
employed by the Company or an Affiliate or Subsidiary and not to have incurred a
termination of employment under this Section 2, the Committee may specify such
leave period shall not be counted in determining the period of employment for
purposes whether you have completed a full year of employment. In such case,
one-year of continuous employment requirement shall be extended by the length of
any such leave of absence.

 

3. PERFORMANCE GOALS

The Performance Goals for the [year 1] Performance Shares are specified on the
cover page of this Agreement and Exhibit A hereto, and for the 2010 Performance
Shares and 2011 Performance Shares shall be specified in writing in such manner
as the Committee may determine.

 

4. DETERMINATION OF PERFORMANCE SHARES EARNED AND VESTED; FORFEITURES;
SETTLEMENT

By March 15 of the year following each Performance Year, the Committee shall
determine the extent to which Performance Shares have been earned on the basis
of the Company’s actual performance in relation to the established Performance
Goals for the Performance Shares relating to that Performance Year, provided,
however, that the Committee may exercise its discretion (reserved under Sections
7(a) and 7(c)(iv) of the Plan) to reduce the amount of Performance Shares deemed
earned in its assessment of performance in relation to Performance Goals, or in
light of other considerations the Committee deems relevant. The Committee shall
certify these results in writing in accordance with Section 7(c)(v) of the Plan,
subject to any limitation under Section 7 hereof (if you are Disabled during the
Performance Year in excess of 26 weeks). Any Performance Shares that are not,
based on the Committee’s determination, earned by performance in a Performance
Year (or deemed to be earned in connection with a Separation from Service under
Sections 6 and 8 below), including Performance Shares that had been potentially
earnable by performance in excess of the actual performance levels achieved,
shall be canceled and forfeited.

Performance Shares are subject to vesting based on your service for periods
which extend past the applicable Performance Year. The stated vesting date is
set forth on the cover page hereof. If, before the stated vesting date, there
occurs an event immediately after which you are not an employee of the Company
or any Affiliate or Subsidiary, you will become vested in Performance Shares
only to the extent provided in Section 6 or 8, and any Performance Shares that
have not been earned and vested at or before such event and which cannot
thereafter be earned and vested under Sections 6 or 8 shall be canceled and
forfeited.

 

3



--------------------------------------------------------------------------------

In certain termination events, as specified below, and in connection with a
long-term Disability (as defined in Section 7 below), you will be entitled to
vesting of a “Pro Rata Portion” of the Performance Shares earned or deemed
earned hereunder. For purposes of this Agreement, in the case of a Separation
from Service, the Pro Rata Portion is calculated as the number of Performance
Shares relating to a given Performance Year multiplied by a fraction the
numerator of which is the number of months you were employed from the
commencement of that Performance Year through the end of the month in which your
Separation from Service occurred (but not more than 12) and the denominator of
which is 12; provided, however, that the number of months you were employed
shall be reduced by the number of months during such Performance Year in which
you were Disabled in excess of 26 weeks since the commencement of the
Disability. For purposes of this Agreement, in the case of a Disability
extending longer than 26 weeks, the Pro Rata Portion is calculated as the number
of Performance Shares relating to a given Performance Year multiplied by a
fraction the numerator of which is 12 minus the number of months you were
Disabled in excess of 26 weeks since the commencement of the Disability, and the
denominator of which is 12. For purposes of calculations under this paragraph:
(a) one or more days worked in a given month is counted as a full month of
employment; and (b) one or more days on Disability in a given month in which the
duration of Disability has not yet exceeded 26 weeks is also counted as a full
month of employment.

The number of Performance Shares earned or vested shall be rounded to the
nearest whole Performance Share, unless otherwise determined by the Company
officers responsible for day-to-day administration of the Plan.

Performance Shares that become vested while you remain employed by the Company
or an Affiliate or Subsidiary shall be settled promptly upon vesting (but in no
event later than March 15 of the calendar year immediately following the date of
vesting) by delivery of one Share for each Performance Share being settled,
unless validly deferred in accordance with deferral terms then authorized by the
Committee (subject to Section 11(k) of the Plan). Performance Shares that become
vested under Sections 6(a), 6(b), 6(c) or 8 below shall be settled at the times
specified therein; provided, however, that settlement of Performance Shares
under Section 6(a), (b) or (c) shall be subject to the applicable provisions of
Section 11(k) of the Plan. Until Shares are delivered to you in settlement of
Performance Shares, you shall have none of the rights of a stockholder of the
Company with respect to the Shares issuable in settlement of the Performance
Shares, including the right to vote the shares and receive dividends and other
distributions. Shares of stock issuable in settlement of Performance Shares
shall be delivered to you upon settlement in certificated form or in such other
manner as the Company may reasonably determine.

 

5. NONTRANSFERABILITY OF PERFORMANCE SHARES AND DESIGNATION OF BENEFICIARY

Performance Shares shall not be transferable by you other than by will or by the
laws of descent and distribution, except that you may designate a Beneficiary
pursuant to the provisions hereof on a Designation of Beneficiary form.

 

4



--------------------------------------------------------------------------------

If you and/or your Beneficiary attempt to assign your rights under this
Agreement in violation of the provisions herein, the Company’s obligation to
settle Performance Shares or otherwise make payments shall terminate.

If no designated Beneficiary is living on the date on which Shares are
deliverable in settlement or other amount becomes payable to you, or if no
Beneficiary has been specified, such settlement or payment will be payable to
the person or persons in the first of the following classes of successive
preference:

 

  (i) widow or widower, if then living,

 

  (ii) surviving children, equally,

 

  (iii) surviving parents, equally,

 

  (iv) surviving brothers and sisters, equally,

 

  (v) executors or administrators

and the term “Beneficiary” as used in this Agreement shall include such person
or persons.

 

6. RETIREMENT AND OTHER TERMINATIONS (EXCLUDING DEATH)

(a) Retirement. In the event of your Retirement prior to settlement of
Performance Shares and after you have satisfied the one-year continuous
employment requirement of Section 2, you will be deemed vested (i) in any
Performance Shares that relate to a Performance Year completed before your
Retirement and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4 above, and (ii) with respect to
Performance Shares relating to a Performance Year in progress at the date of
your Retirement, in a Pro Rata Portion of the Performance Shares you would have
actually earned for that Performance Year if you had continued to be employed by
the Company or an Affiliate or Subsidiary through the date the Committee
determines the earning of the Performance Shares for that Performance Year under
Section 4. (For this purpose, if the grant of Performance Shares relating to the
Performance Year in progress at the date of your Retirement has not yet become
effective, such grant shall be deemed to be effective immediately before the
Retirement and shall have the same terms as applicable to participating
employees who remain employed). Any Performance Shares earned and vested under
this Section 6(a) shall be settled at the earlier of (x) the date such
Performance Shares would have vested if you had continued to be employed by the
Company or an Affiliate or Subsidiary, (y) in the event of a Change in Control
(as such definition is modified in Section 11(k)(i)(D)(5) of the Plan), as to
previously earned Performance Shares promptly upon such Change in Control and,
in the case of any unearned Performance Shares (subject to Section 1 above),
promptly following the date at which the Committee determines the extent to
which such Performance Shares have been earned (in each case subject to
Section 6(e) below and Section 11(k) of the Plan), or (z) in the event of your
death, in the year following the Performance Year in which your Retirement
occurred (following the Committee’s determination of the extent to which any
remaining unearned Performance Shares have been earned) or, if your death
occurred after that year, as promptly as practicable following your death, but
in no event later than December 31 of the calendar year in which your death
occurs or, if later, two and one-half months following the date of your death.
Following your Retirement, any Performance Shares that have not been earned and
vested and which thereafter will not be deemed earned and vested under this
Section 6(a) will be canceled and forfeited.

 

5



--------------------------------------------------------------------------------

(b) Termination by the Company Not For Cause. In the event of your Termination
Not for Cause (as defined in Section 6(f) below) by the Company or an Affiliate
or Subsidiary and not during the Protected Period (as defined in Section 6(f)
below), prior to settlement of Performance Shares and after you have satisfied
the one-year continuous employment requirement of Section 2, you will be deemed
vested (i) in any Performance Shares that relate to a Performance Year completed
before such termination and which have been determined or thereafter are
determined by the Committee to have been earned under Section 4, and (ii) with
respect to Performance Shares relating to a Performance Year in progress at the
date of such termination, in a Pro Rata Portion of the Performance Shares you
would have actually earned for that Performance Year if you had continued to be
employed by the Company or an Affiliate or Subsidiary through the date the
Committee determines the earning of the Performance Shares for that Performance
Year under Section 4. (For this purpose, if the grant of Performance Shares
relating to the Performance Year in progress at the date of your Termination Not
for Cause has not yet become effective, such grant shall be deemed to be
effective immediately before your termination and shall have the same terms as
applicable to participating employees who remain employed). Any Performance
Shares earned and vested under this Section 6(b) shall be settled at the earlier
of (x) the date such Performance Shares would have vested if you had continued
to be employed by the Company or an Affiliate or Subsidiary, (y) in the event of
a Change in Control (as defined in Section 11(k)(i)(D)(5) of the Plan), as to
previously earned Performance Shares promptly upon such Change in Control and,
in the case of any unearned Performance Shares (subject to Section 1 above),
promptly following the date at which the Committee determines the extent to
which such Performance Shares have been earned (in each case subject to
Section 6(e) below and Section 11(k) of the Plan), or (z) in the event of your
death, in the year following the Performance Year in which your Termination Not
for Cause occurred (following the Committee’s determination of the extent to
which any remaining unearned Performance Shares have been earned) or, if your
death occurred after that year, as promptly as practicable following your death,
but in no event later than December 31 of the calendar year in which your death
occurs or, if later, two and one-half months following the date of your death.
Following such Termination Not for Cause, any Performance Shares that have not
been earned and vested and which thereafter will not be deemed earned and vested
under this Section 6(b) will be canceled and forfeited.

(c) Qualifying Termination Following a Change in Control. In the event that you
have a Qualifying Termination (as defined in Section 9(c) of the Plan) during
the Protected Period (as defined in Section 6(f) below) following a Change in
Control (as defined in Section 9(b) the Plan), you will be deemed vested (i) in
any Performance Shares that relate to a Performance Year completed before such
termination and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii) with respect to
Performance Shares relating to a Performance Year in progress at the date of
your Qualifying Termination (subject to Section 1 above, but including
Performance Shares otherwise not meeting the one-year continuous employment
requirement of Section 2 above), in a Pro Rata Portion of the target number of
Performance Shares that could have been earned in the Performance Year. All of
your earned and vested Performance Shares shall be settled promptly (subject to
Section 6(e)

 

6



--------------------------------------------------------------------------------

below and Section 11(k) of the Plan); provided, however, any additional
forfeiture conditions in the nature of a “clawback” contained in Section 10
below shall continue to apply to any payment. Upon your Qualifying Termination,
any Performance Shares that have not been deemed earned and vested under this
Section 6(c) will be canceled and forfeited.

(d) Other Terminations. If you cease to be an employee of the Company and its
Affiliates and Subsidiaries for any reason other than Retirement, Termination
Not for Cause, a Qualifying Termination within the Protected Period following a
Change in Control, or death, Performance Shares granted herein that have not
become both earned and vested shall be canceled and forfeited and you shall have
no right to settlement of any portion of the Performance Shares.

(e) Special Distribution Rules to Comply with Code Section 409A. To the extent
that the Performance Shares constitutes a “deferral of compensation” under
Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”),
based on Internal Revenue Service regulations and guidance in effect at the date
of grant, the timing of settlement of your Performance Shares will be subject to
applicable limitations under Code Section 409A and Section 11(k) of the Plan. By
way of example, settlement of the Performance Shares under Section 6(c) upon a
Qualifying Termination will be subject to the requirement that the termination
constitute a “separation from service” under Treasury Regulation
Section 1.409A-1(h), and subject to the six-month payment delay rule under
Section 11(k)(i)(D)(2) of the Plan if at the time of separation from service you
are a Section 409A Specified Employee, as defined in Section 2 of the Plan.

(f) Definition of “Protected Period” and “Termination Not for Cause.” For
purposes of this Section 6, the “Protected Period” means the period beginning on
the date of a Change in Control and ending on the three-year anniversary of the
Change in Control. For purposes of this Section 6, a “Termination Not for Cause”
means a Company-initiated Separation from Service for reason other than willful
misconduct, activity deemed detrimental to the interests of the Company or an
Affiliate or Subsidiary, or Disability, provided that you execute a general
release (only applicable for employees employed in the U.S. and Puerto Rico)
and, where required by the Company, a non-solicitation and/or non-compete
agreement with the Company.

 

7. DISABILITY OF PARTICIPANT

For purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying
for and receiving payments under a Disability plan of the Company or any
Affiliate or Subsidiary either in the United States or in a jurisdiction outside
of the United States, and in jurisdictions outside of the United States shall
also include qualifying for and receiving payments under a mandatory or
universal Disability plan or program managed or maintained by the government. If
you become Disabled, you will not be deemed to have incurred a Separation from
Service for the period during which, under the applicable Disability pay plan of
the Company or an Affiliate or Subsidiary, you are deemed to be employed and
continue to receive Disability payments. Upon the cessation of payments under
such Disability pay plan, (i) if you return to employment status with the
Company or an Affiliate or Subsidiary, you will not be deemed to have incurred a
Separation from Service, and (ii) if you do not return to such employment
status, you will be deemed to

 

7



--------------------------------------------------------------------------------

have Separated from Service at the date of cessation of such Disability
payments, with such separation treated for purposes of the Performance Shares as
a Retirement, death, or voluntary Separation from Service based on your
circumstances at the time of such separation. If you have been Disabled for a
period in excess of 26 weeks in the aggregate during one or more Performance
Years, for each affected Performance Year you will earn only a Pro Rata Portion
of the Performance Shares you otherwise would have earned in respect of such
Performance Year.

 

8. DEATH OF PARTICIPANT

In the event of your death while employed by the Company or an Affiliate or
Subsidiary and prior to settlement of Performance Shares, but after you have
satisfied the one-year continuous employment requirement of Section 2 above, you
will be deemed vested (i) in any Performance Shares that relate to a Performance
Year completed before your death and which have been determined or thereafter
are determined by the Committee to have been earned under Section 4 above, and
(ii) with respect to Performance Shares relating to a Performance Year in
progress at the date of your death, in a Pro Rata Portion of the Performance
Shares you would have actually earned for that Performance Year if you had
continued to be employed by the Company or an Affiliate or Subsidiary through
the date the Committee determines the earning of the Performance Shares for that
Performance Year under Section 4 above. In this case, your Beneficiary shall be
entitled to settlement of any of your earned and vested Performance Shares
referred to in clause (i) above by the later of the end of the calendar year in
which your death occurred or two and one-half months following the date of your
death, and your earned and vested Performance Shares referred to in clause
(ii) in the calendar year following the date of your death as promptly as
practicable following the determination of the number of Performance Shares
earned under clause (ii) above. In the case of your death, any Performance
Shares that are not deemed earned and vested under this Section 8 will be
canceled and forfeited.

 

9. TAXES

At such time as the Company or any Affiliate or Subsidiary is required to
withhold taxes with respect to the Performance Shares, or at an earlier date as
determined by the Company, you shall make remittance to the Company or to your
employer of an amount sufficient to cover such taxes or make such other
arrangement regarding payments of such taxes as are satisfactory to the
Committee. The Company, Affiliates and Subsidiaries shall, to the extent
permitted by law, have the right to deduct such amount from any payment of any
kind otherwise due to you, including by means of mandatory withholding of shares
deliverable in settlement of your Performance Shares, to satisfy the mandatory
tax withholding requirements.

 

10. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER
DETRIMENTAL ACTS

You acknowledge that your continued employment with the Company, Affiliates and
Subsidiaries, and this grant of Performance Shares, are sufficient consideration
for this Agreement, including, without limitation, the restrictions imposed upon
you by this Section 10.

 

8



--------------------------------------------------------------------------------

(a) By accepting the Performance Shares granted hereby, you expressly agree and
covenant that during the Restricted Period (as defined in Section 10(c)(i)
below), you shall not, without the prior consent of the Company, directly or
indirectly:

 

  (i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one
percent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  (ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company or an Affiliate or Subsidiary.
You may, however, be actively connected with a Competitive Business after your
employment with the Company or an Affiliate or Subsidiary terminates for any
reason, so long as your connection to the business does not involve any product,
technology or service, that competes with any product, technology or service
upon which you worked or about which you became familiar as a result of your
employment with the Company or an Affiliate or Subsidiary and the Company is
provided written assurances of this fact from the Competitive Business prior to
your beginning such connection;

 

  (iii) take any action that might divert any opportunity from the Company, any
Affiliate or Subsidiary, or any of their respective successors or assigns (the
“Related Parties”) that is within the scope of the present or future operations
or business of any Related Parties;

 

  (iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or an Affiliate or Subsidiary or who has
been employed by the Company or an Affiliate or Subsidiary within one year of
the date your employment with the Company or an Affiliate or Subsidiary ceased
for any reason whatsoever;

 

  (v) contact, call upon or solicit any customer of the Company or an Affiliate
or Subsidiary, or attempt to divert or take away from the Company or an
Affiliate or Subsidiary the business of any of its customers;

 

  (vi) contact, call upon or solicit any prospective customer of the Company or
an Affiliate or Subsidiary that you became aware of or were introduced to in the
course of your duties for the Company or an Affiliate or Subsidiary, or
otherwise divert or take away from the Company or an Affiliate or Subsidiary the
business of any prospective customer of the Company or an Affiliate or
Subsidiary; or

 

9



--------------------------------------------------------------------------------

  (vii) engage in any activity that is harmful to the interests of the Company
or an Affiliate or Subsidiary, including, without limitation, any conduct during
the term of your employment that violates the Company’s Code of Conduct,
securities trading policy and other policies.

(b) Forfeiture. You agree and covenant that, if the Company determines that you
have violated any provisions of Section 10(a) above during the Restricted Period
(as defined in Section 10(c)(ii) below), then:

 

  (i) any portion of the Performance Shares that have not been settled or paid
to you as of the date of such determination shall be immediately canceled and
forfeited;

 

  (ii) you shall automatically forfeit any rights you may have with respect to
the Performance Shares as of the date of such determination;

 

  (iii) if any Performance Shares have become vested within the twelve-month
period immediately preceding a violation of Section 10(a) above (or following
the date of any such violation), upon the Company’s demand, you shall
immediately deliver to it a certificate or certificates for Shares equal to the
number of Shares delivered to you in settlement of such vested Performance
Shares if such delivery was made in Shares, or you shall pay cash equal to the
amount of cash paid to you in settlement of such vested Performance Shares if
such payment was made in cash; and

 

  (iv) The foregoing remedies set forth in this Section 10(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

(c) Definitions. For purposes of this Section 10, the following definitions
shall apply:

 

  (i) The Company, Affiliates and Subsidiaries directly advertise and solicit
business from customers wherever they may be found and their business is thus
worldwide in scope. Therefore, “Competitive Business” means any person or entity
that engages in any business activity that competes with the Company’s or an
Affiliate’s or Subsidiary’s business in any way, in any geographic area in which
the Company or an Affiliate or Subsidiary engages in business, including,
without limitation, any state in the United States in which the Company or an
Affiliate or Subsidiary sells or offers to sell its products from time to time.

 

  (ii) “Restricted Period” means the period during which you are employed by the
Company or an Affiliate or Subsidiary and twelve months following the date that
you no longer are employed by the Company or an Affiliate or Subsidiary for any
reason whatsoever.

(d) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of this
Section 10 are fair and reasonable and are reasonably required for the
protection of the Company, Affiliates and Subsidiaries. In the event that any
part of this Agreement, including, without limitation, this Section 10, is held
to be unenforceable

 

10



--------------------------------------------------------------------------------

or invalid, the remaining parts of this Agreement and Section 10 shall
nevertheless continue to be valid and enforceable as though the invalid portions
were not a part of this Agreement. If any one of the provisions in this
Section 10 is held to be excessively broad as to period, scope and geographic
areas, any such provision shall be construed by limiting it to the extent
necessary to be enforceable under applicable law.

(e) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company, Affiliates and Subsidiaries and
that in the event of such breach, the Company, Affiliates and Subsidiaries shall
have, in addition to monetary damages and other remedies at law, the right to an
injunction, specific performance and other equitable relief to prevent
violations of your obligations hereunder.

 

11. ADJUSTMENTS

The target number of Performance Shares, the kind of securities deliverable in
settlement of Performance Shares, and any performance measure based on per Share
results shall be appropriately adjusted in order to prevent dilution or
enlargement of your rights with respect to the Performance Shares upon the
occurrence of an event referred to in Section 11(c) of the Plan. In furtherance
of the foregoing, in the event of an “equity restructuring,” as defined in FAS
123R, which affects the Shares, you shall have a legal right to an adjustment to
your Performance Shares which shall preserve without enlarging the value of the
Performance Shares, with the manner of such adjustment to be determined by the
Committee in its discretion. However, no adjustments shall be made hereunder for
any ordinary cash dividends paid on Shares. Any Performance Shares or related
rights which directly or indirectly result from and adjustment to a Performance
Share hereunder shall be subject to the same risk of forfeiture and other
conditions as apply to the underlying Performance Share and will be settled at
the same time as the underlying Performance Share.

 

12. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the Performance Shares or any other
payment or right to payment under this Agreement be included as compensation or
earnings for purposes of any other compensation, retirement, or benefit plan
offered to employees of the Company or any Affiliate or Subsidiary unless
otherwise specifically provided for in such plan.

 

13. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any Affiliate or Subsidiary or any specific
position or level of employment with the Company or any Affiliate or Subsidiary
or affect in any way the right of the Company or any Affiliate or Subsidiary to
terminate your employment without prior notice at any time for any reason or no
reason.

 

14. ADMINISTRATION

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
Affiliate or Subsidiary, you, and all interested parties. Any provision for
distribution

 

11



--------------------------------------------------------------------------------

in settlement of your Performance Shares and other obligations hereunder shall
be by means of bookkeeping entries on the books of the Company and shall not
create in you or any Beneficiary any right to, or claim against any, specific
assets of the Company or any Affiliate or Subsidiary, nor result in the creation
of any trust or escrow account for you or any Beneficiary. You and any of your
Beneficiaries entitled to any settlement or other payment hereunder shall be a
general creditor of the Company.

 

15. AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that Performance Shares which are the subject of this Agreement
may not be materially adversely affected by any amendment or termination of the
Plan approved after the Award Date without your written consent.

 

16. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

 

17. GOVERNING LAW

This Agreement shall be governed by the substantive laws (but not the choice of
law rules) of the State of Delaware.

 

18. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

19. DATA PRIVACY

By entering into this agreement, you (i) authorize the Company, and any agent of
the Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any Affiliate or Subsidiary such information and data
as the Company or any such Affiliate or Subsidiary shall request in order to
facilitate the grant of Performance Shares and the administration of the Plan;
(ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize the Company to store and transmit such
information in electronic form.

 

20. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

12



--------------------------------------------------------------------------------

For the Company Mead Johnson Nutrition Company By:  

 

  [                        ] Date:  

 

I have read this Agreement in its entirety. I hereby agree to the foregoing
terms and conditions and accept the Performance Share Award subject thereto.

 

13



--------------------------------------------------------------------------------

Exhibit A

PERFORMANCE SHARES AGREEMENT

Under the Mead Johnson Nutrition Company

2009 Stock Award and Incentive Plan

[year 1]-[year3] Performance Shares Award —

[year 1] Performance Goals

The number of [year 1] Performance Shares earned by Participant shall be
determined as of December 31, [year 1] (the “Earning Date”), based on the
Company’s [year 1] Net Sales Performance, [year 1] Non-GAAP Diluted EPS
Performance and [year 1] Non-GAAP Cash Flow, each as defined below, determined
based on the following grid:

 

Performance Measure

   Threshold     Target     Maximum  

[year 1] Net Sales

   $ [             ] million   $ [             ] million   $ [            
] million

[year 1] Non-GAAP Diluted EPS

   $ [             ]   $ [             ]   $ [             ]

[year 1] Non-GAAP Cash Flow

   $ [             ]   $ [             ]   $ [             ]

Participant shall earn [    ]% of the target number of [year1] Performance
Shares for “Threshold Performance,” [    ]% of the target number of [year1]
Performance Shares for “Target Performance,” and [    ]% of the target number of
[year 1] Performance Shares for “Maximum Performance.” For this purpose, [year1]
Net Sales Performance, [year1] Non-GAAP Diluted EPS Performance and [year1]
Non-GAPP Cash Flow are equally weighted, so level of earning of [year 1]
Performance Shares shall be determined as a percentage for each performance
measure and the three percentages averaged.

Determinations of the Committee regarding [year1] Net Sales Performance, [year1]
Non-GAAP Diluted EPS Performance and [year1] Non-GAPP Cash Flow, the resulting
[year1] Performance Shares earned and related matters will be final and binding
on Participant. In making its determinations, the Committee may exercise its
discretion (reserved under Plan Sections 7(a) and 7(c)(iv)) to reduce the amount
of Performance Shares deemed earned, in its sole discretion.

Except for adjustments in the event of an extraordinary dividend or dividend
payable in Shares, no dividends or Dividend Equivalents will accrue with respect
to Performance Shares in respect of any record date that precedes settlement of
the Performance Shares.

 

14